DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see page 5, filed 5/10/2021, with respect to claim objections have been fully considered and are persuasive.  The claim objection of claims 1-6 has been withdrawn. 

Applicant’s arguments, see page 5, filed 5/10/2021, with respect to 112(b) rejection have been fully considered and are persuasive.  The 112 (b) rejection of claim 6 has been withdrawn.  The 112(f) interpretation of holding member, IC holding member, image forming portion, has been withdrawn. 

Applicant's arguments filed 5/10/2021 have been fully considered but they are not persuasive. In Applicant’s arguments on pages 8 and 9, the Applicant states that the primary reference describes a prior art configuration disclosing an authentication portion that protrudes outside the body frame of the MFP.  In particular, the Applicant contends that since the reference refers to this design as “undesirable”, that a person of ordinary skill in the art would not look to modify the primary reference’s device in the manner included in the referenced prior art document in the background of the invention.  The Examiner disagrees with this assertion and would like to explain why below.

In regards to the figure 17B prior art disclosure, the Examiner still believes that this prior art should be applied based on the reasoning that this particular disclosure is mentioned as an alternative.  The prior art section mentioned in the background does not make the overall MFP inoperable for its original function of authenticating a user’s IC card if combined in the manner outlined or illustrated in figure 17B.  Although the MFP may be less aesthetically designed in the perspective of Katsuyama, this does not take away the disclosure that this arrangement of an authentication device is known, albeit in a larger physical footprint.  Based on the disclosure of this feature, the Katsuyama reference is still applied and instead of the small prior art mention in the background, the Examiner has decided to use the actual reference that the background of Katsuyama refers.

With the reapplication of the same subject matter, a plurality of different reasoning is presented for its combination.  When viewing 17B of Katsuyama or figure 2 of Kasatani, a larger operation panel screen and larger buttons are accommodated on the MFP with the authentication unit to the right of the MFP in comparison to the MFP design in the main embodiment of Katsuyama.  Based on this observation, this would make entering information on either the screen or input area easier.  
Within Kasatani, the invention discloses several reasons as to why one would use the overall invention.  The Kasatani reference specifically mentions an example of another advantage in using this reference when multiple users are trying to use the same MFP in ¶ [151].  If using the primary reference of Katsuyama when multiple users 
Another reason is the layered authentication that requires multiple authentication methods at one time to authenticate a user and register their IC card with the password in the system.  The next time the user approaches the MFP for authentication, the user need only scan the IC card on the IC card reader and the password credentials along with the credentials from the IC card are sent to the server for authentication without the user inputting the password manually again, which is disclosed in ¶ [156]-[166].  This allows for a change of authentication in a simple manner while still maintaining increased security by authenticating multiple types of security information.  With the different reasoning used in adding the features of Kasatani to the initial device of Katsuyama, the security process of using the Katsuyama reference can be improved and used more efficiently.  Thus, based on the above, the combination of Katsuyama in view of Kasatani performs the feature of the structural layout of the IC card reader on the holding member.  Therefore, with the previously mentioned references in 
Therefore, based on the above, the features of the claims are disclosed below.  
 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: control substrate, first holding portion and second holding portion in claims 3-6.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Katsuyama (US Pub 2011/0181903) in view of Common Knowledge of MFP software keyboards, Takemoto (US Pub 2009/0123175) and Kasatani (US Pub 2009/0007232).

Re claim 1: Katsuyama discloses an image forming apparatus comprising: 
an operating portion of a touch panel type, the operation portion being capable of displaying a software key permitting input of a numerical value, the operation portion not being provided with a hardware key permitting input of the numerical value (e.g. the MFP contains a touch panel that allows a user to enter information on a displayed 

[0037] The present invention relates to an operating section structure capable of mounting a detachable authentication device usable on an image processing apparatus such as an MFP, a copying machine, a printer, a scanner, and an MFP having these functions, and on an information processing apparatus such as an IC card settlement system located in a company cafeteria, a newsstand, or the like and an IC card access control system installed on a door of a conference room or the like. On the front side of a document scanning unit, an image display surface and an authentication device placement surface, on which a detachable authentication device is externally mounted at an angle different from that of the image display surface, are provided. The image display surface includes a liquid crystal display (LCD) screen with or without a touch panel. The authentication device includes a non-contact communications type IC card reader/writer, a magnetic card reader/writer, an optical fingerprint scanner, and a security code input device with a numeric keypad. The device a device that performs not only authentication but also charge controls, such as a prepaid (subtractive) card reader/writer on which a subtractive card with the number of units prepaid in advance is placed while in use. However, the present invention is not limited to these and exemplary embodiments described with the accompanying drawings below.

[0043] When the authentication device is not added as an option to the operating section 6 of the apparatus 1 provided with the image display surface 9, personal authentication can be performed by pressing the authentication key (log-in key) 11 and then entering a user ID and a password with the numeric keypad 10 and a keyboard appearing on the screen of the image display surface 9.

[0046] When the image display surface 9 is inclined descending towards the front, the reflection of lights on the ceiling and the like is lessened and a display device such as an LCD is 
 
an input device that is a separate member from the operating portion, the input device being provided adjacent to a right side of the operating portion when the image forming apparatus is seen from a position opposing the operating portion, and the input device being provided with a hardware key permitting input of the numerical value (e.g. the operation panel contains a numeric keypad that is used to enter numbers on the MFP.  The numeric keypad is to the right of the touch panel that is used to display a software keyboard, which is disclosed in figure 2, ¶ [37], [43] and [46] above.); 


a holding member having a structure that is configured to integrally hold the input device and the IC card reader (e.g. the MFP contains a member that is able to hold the input device and contains holes to hold the structure to grasp the IC card reader.  The holding member (26), which is seen in figure 2 with the two holes and figure 14, is used to hold both devices onto the MFP, which is disclosed in ¶ [58].);

[0058] FIGS. 12A and 12B are perspective views of an image processing apparatus provided with an operating section according to a third embodiment of the invention viewed from the right front side. FIG. 13 is a perspective view illustrating an operational panel having a variable angle tilting mechanism that is cut out of the apparatus according to the third embodiment depicted in FIGS. 12A and 12B. FIG. 14 is a perspective view illustrating a rear portion of a lower cover of the operational panel that is cut out to illustrate a hinge for the operational panel having the variable angle tilting mechanism viewed from the back of the apparatus. FIG. 15 is a side view of the operational panel 7 that is cut out to illustrate the hinge mechanism for the operational panel. In the third embodiment, a tilting mechanism 25 is provided on the upper surface of the concave portion of the operating section where the operational panel 7 is provided, and is employed as the hinge mechanism that supports the front portion of the operational panel 7 such that the operational panel 7 is vertically rotatable. The reference numeral 26 represents the lower cover of the operational panel.

wherein the holding member integrally holds the input device and the IC card reader (e.g. the MFP contains a member that is able to hold the input device and contains holes to hold the structure to grasp the IC card reader.  The holding member (26), which is seen in figure 2 with the two holes and figure 14, is used to hold both devices onto the MFP, which is disclosed in ¶ [58].).

However, Katsuyama fails to specifically teach the feature of permitting input of a numerical value.
However, this is well known in the art as evidenced by Common Knowledge of MFP software keyboards (Official Notice).  Similar to the primary reference, Common Knowledge of MFP software keyboards discloses using a MFP touch panel with a software keyboard to enter information (same field of endeavor or reasonably pertinent to the problem).    
Common Knowledge of MFP software keyboards discloses permitting input of a numerical value (e.g. with the use of MFP devices with an operation panel display, it is common to have a software keyboard that is used with both numbers and letters that reflect a physical keyboard.  This allows a user to input numerical and alphabetical information to be used by the MFP.).

However, Katsuyama fails to specifically teach the features of an image forming portion configured to form an image on a sheet, the image forming portion including at least one photosensitive drum and at least one developing device for developing a 
However, this is well known in the art as evidenced by Takemoto.  Similar to the primary reference, Takemoto discloses a MFP that prints using a drum and developing devices (same field of endeavor or reasonably pertinent to the problem).    
Takemoto discloses an image forming portion configured to form an image on a sheet, the image forming portion including at least one photosensitive drum and at least one developing device for developing a latent image formed on the photosensitive drum (e.g. the MFP discloses a drum-type image bearing member that is provided toner from the developing devices to form a color image to the drum, which is disclosed in ¶ [67]-[70].  The image is transferred to a sheet using a transfer device, which is disclosed in ¶ [74].), and 

[0067] The image forming stations 10c, 10m, 10y, and 10b include a drum-type image bearing members 11c, 11m, 11y, and 11b, respectively. Each of the image bearing members 11c, 11m, 11y, and 11b rotates in a clockwise direction while being charged by charging devices 12c, 12m, 12y, and 12b. 
[0068] Subsequently, an optical writing device 13 illuminates the image bearing members 11c, 11m, 11y, and 11b with laser beams Lc, Lm, Ly, and Lb, respectively based on image signals. 
[0069] After that, developing devices 14c, 14m, 14y, and 14b supply respective color of toners to latent images formed on the image bearing members 11c, 11m, 11y, and 11b so as to form toner images or visible images of respective colors thereon. 
[0070] When a transfer bias is applied by primary transfer devices 16c, 16m, 16y, and 16k, the toner images in cyan, magenta, yellow, and black formed on the image bearing members 11c, 11m, 11y, and 11b of the image forming stations 10c, 10m, 10y, and 10b are sequentially and overlappingly transferred onto 

an outer casing frame configured to accommodate the image forming portion therein (e.g. a housing is shown in figure 1 to contain the image forming portion of the MFP, which is disclosed in ¶ [62] and [63].).

[0062] At the right side of the image forming apparatus main body 100, a duplex unit or a sheet reverse unit 92 constitutes one of the side walls of a main body housing of the image forming apparatus 100 and is pivotally movable about a support shaft, not illustrated, at the bottom of the duplex unit 92 in the vertical direction thereof so that the upper portion of the duplex unit 92 can be opened pivotally when paper jams or the like occur in the duplex unit 92.

[0063] Referring now to FIG. 2, there is provided a schematic diagram illustrating the internal structure of the image forming apparatus main body 100, according to the illustrative embodiment. It is to be noted that the image reading unit 200, the ADF 300, and the optional sheet feed unit 400 illustrated in FIG. 1 are omitted in FIG. 2.

However, the main embodiment of the primary reference above fails to specifically teach the feature of such that at least a part of the IC card reader projects beyond a right side wall of the outer casing frame when the image forming apparatus is seen from the position opposing the operating portion. 
However, this is well known in the art as evidenced by Kasatani, which is the reference disclosed in the background of the invention.  Similar to the primary reference, Kasatani discloses a place to interact with a contactless or a contact portion 
Kasatani discloses such that at least a part of the IC card reader projects beyond a right side wall of the outer casing frame when the image forming apparatus is seen from the position opposing the operating portion (e.g. the invention discloses a prior art aspect that shows the IC card reader a little more right than the right portion of the casing, which is shown in figure 17B, ¶ [13], [14] and [38] of the Katsuyama.  The primary reference was referring to the Kasatani reference.  The primary reference stated that Kasatani increased the overall footprint of the MFP and looked cluttered.  However, the overall function of Kasatani still performed the features of the primary reference of having multiple authentication methods that are outlined in ¶ [43]-[45], while not being as aesthetically pleasing in terms of overall design in the opinion of the primary reference’s inventors.  In addition, the Kasatani reference performs the feature of allowing plural users utilize the MFP without having to worry about crowding the device since the authentication devices can be approached from different directions, unlike the primary reference.  This prevents a second user from seeing a first user’s authentication information and causing the first user’s information to be leaked with only one authentication method used all the time and having every authentication device being arranged on one side of the MFP, which is disclosed in ¶ [151].).

[0043] Furthermore, the digital color complex machine 1 shown in FIG. 2 is provided with a contact type IC card reader 45a and a non-contact type IC card reader 45b (hereinafter collectively referred to as an IC card reader 45). 

[0045] As shown in FIG. 3, the digital color complex machine 1 is roughly divided into an image processing unit section A and an information processing unit section B in its basic configuration. The printer 7 and the image scanner 8 belong to the image processing unit section A. On the other hand, the operations panel P, the external media input/output device 9, and the IC card reader 45 belong to the information processing unit section B. 

[0151] Accordingly, even where the digital color complex machine 1 is shared by plural users, it is possible to simplify the authentication operations. Particularly, where the digital color complex machine 1 is shared by plural users, the digital color complex machine 1 performs the authentication based on the authentication information acquired from external storage media when the users are switched. Thus, it is not necessary to input the first authentication information with the operations unit every time the users are switched. Furthermore, this makes it possible to reduce information leakage compared with the authentication with a user name/password. 

Hence, the prior art includes each limitation, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the prior art being the lack of actual elements combined in a single prior art reference. 


an operating portion of a touch panel type, the operation portion being capable of displaying a software key permitting input of a numerical value, the operation portion not being provided with a hardware key permitting input of the numerical value;
an input device that is a separate member from the operating portion, the input device being provided adjacent to a right side of the operating portion when the image forming apparatus is seen from a position opposing the operating portion, and the input device being provided with a hardware key permitting input of the numerical value; 
an IC card reader that is a separate member from the operating portion and the input device, the IC card reader being provided adjacent to a right side of the input device when the image forming apparatus is seen from a position opposing the input device, the IC card reader being configured to receive user information from an IC card; 
a holding member having a structure that is configured to integrally hold the input device and the IC card reader. 
In combination, Common Knowledge of software keyboards performs the same function as it does separately of permitting input of a numerical value. 
In combination, Takemoto performs the same function as it does separately of an image forming portion configured to form an image on a sheet, the image forming portion including at least one photosensitive drum and at least one developing device for developing a latent image formed on the photosensitive drum, and an outer casing frame configured to accommodate the image forming portion therein.


Therefore one of ordinary skill in the art could have combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately. 

The results of the combination would have been predictable and resulted in modifying the invention of Katsuyama to include the feature of permitting input of a numerical value, as discussed by Common Knowledge of Software keyboards, thereby allowing both a software input of various characters associated with authentication from the operation panel as well as hardware input of information, which improves operability of the MFP. 

The results of the combination would have been predictable and resulted in modifying the invention of Katsuyama to include the feature of an image forming portion configured to form an image on a sheet, the image forming portion including at least one photosensitive drum and at least one developing device for developing a latent image formed on the photosensitive drum, and an outer casing frame configured to accommodate the image forming portion therein, as discussed by Takemoto, thereby having an image forming portion arranged in an MFP in a manner that will enhance or 

The results of the combination would have been predictable and resulted in modifying the invention of Katsuyama to include the feature of such that at least a part of the IC card reader projects beyond a right side wall of the outer casing frame when the image forming apparatus is seen from the position opposing the operating portion, as discussed by Kasatani, thereby reducing the leakage of authentication information when switching users at a MFP used by a plurality of users, as Kasatani discloses in ¶ [151]. 
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art at the time the invention was filed (or, for Pre-AIA  purposes, at the time the invention was made). 
 
 
Re claim 4: The teachings of Katsuyama in view of Common Knowledge of MFP software keyboards, Takemoto and Kasatani are disclosed above. 
Katsuyama discloses an image forming apparatus according to claim 1, wherein the holding member includes a first holding portion (interpretation: a numeric keypad accommodating portion for accommodating the numeric keypad and a cable accommodating portion, which is disclosed on pages 16 and 17.  This interpretation and its equivalents are utilized for this claim term hereinafter in the Office Action.) configured to hold the input device and 
(interpretation: a reader accommodating portion for accommodating the IC card reader, which is disclosed on page 16.  This interpretation and its equivalents are utilized for this claim term hereinafter in the Office Action.) configured to hold the IC card reader, the first holding portion and the second holding portion being integrally molded with each other (e.g. the operation panel is held in a portion of the MFP by an adjustable bar and within an area (26) that holds the panel display and numeric keypad.  Another portion holds a IC card reader that can be placed within the area (26).  When the two devices are placed by one another, it appears these devices are integrally molded with each other, which is seen in figures 2, 13 and 14 and ¶ [58] above.).


Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Katsuyama, as modified by Common Knowledge of MFP software keyboards, Takemoto and Kasatani, as applied to claim 1 above, and further in view of Akazawa (US Pub 2012/0080948).

Re claim 3: The teachings of Katsuyama in view of Common Knowledge of MFP software keyboards, Takemoto and Kasatani are disclosed above.

However, Katsuyama fails to specifically teach the features of a control substrate accommodated inside the outer casing frame and configured to control the image forming portion, 

However, this is well known in the art as evidenced by Akazawa.  Similar to the primary reference, Akazawa discloses a MFP that connects an IC card reader with a keypad via a hub (same field of endeavor or reasonably pertinent to the problem).    
Akazawa discloses a control substrate (interpretation: a controller comprised of a CPU and memory that is used to perform the control of the image forming apparatus by using programs stored on the memory, which is disclosed on pages 11 and 12.  This interpretation and its equivalents are utilized for this claim term hereinafter in the Office Action.) accommodated inside the outer casing frame and configured to control the image forming portion (e.g. the MFP has a housing that encompasses a controller that controls the MFP, which is disclosed in ¶ [36] and [37].), 

[0036] In the multifunction peripheral 101, the above-mentioned power supply section 201 converts alternating current supplied from a commercial power source to direct current and supplies power to a reader section 202, a controller 203, a printer section 204, and the hub unit 103, through respective dedicated cables including the above-mentioned power supply wiring 308. 
[0037] The reader section 202 of the multifunction peripheral 101 is provided with a scanner for optically reading an original document. In the multifunction peripheral 101, when the user sets an original document and operates the console section 102, the controller 203 responsive to the operation transmits a control signal to the reader section 202. Then, the reader section 202 starts reading the original document and transfers read image data to the controller 203. 



[0044] With this arrangement, the hub circuit 301 is disconnectably connected to the USB host connector 303 of the controller 203, which is provided, as a serial interface adapted to the bus power for power supply, in the multifunction peripheral 101 as an electrical device. The USB device connector 304 functions as a first connection section connected to the USB host connector 303 via the serial interface. 
[0045] Further, the hub circuit 301 is disconnectably connected to a group of USB devices, not shown, via the above-mentioned USB host connectors 104 and 105 and a USB host connector 305. The USB devices as second electrical devices include a USB memory in which image data can be written and from which the same can be read, an IC card-authenticating card reader, a keyboard, etc. for example. The USB host connectors 104, 105, and 305 function as a second connection section for connection to the USB devices as second electrical devices. 
[0046] When a USB device is connected to one of the USB host connectors 104, 105, and 305, the controller 203 starts data communication via the hub circuit 301. 

Therefore, in view of Akazawa, it would have been obvious to one of ordinary skill at the time the invention was made to have the feature of a control substrate accommodated inside the outer casing frame and configured to control the image forming portion, wherein the IC card reader is electrically connected to the control .  
 

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Katsuyama, as modified by Common Knowledge of MFP software keyboards, Takemoto and Kasatani, as applied to claim 1 above, and further in view of Uchida (US Pub 2012/0243042).

Re claim 5: The teachings of Katsuyama in view of Common Knowledge of MFP software keyboards, Takemoto and Kasatani are disclosed above.
Katsuyama discloses an image forming apparatus according to Claim 1, wherein the holding member includes a first holding portion configured to hold the input device and a second holding portion configured to hold the IC card reader, the first holding portion and the second holding portion being fixed to each other (e.g. the MFP contains a member that is able to hold the input device and contains holes to hold the structure to grasp the IC card reader.  The holding member (26), which is seen in figure 2 with the two holes and figure 14, is used to hold both devices onto the MFP, which is disclosed in ¶ [58] above.).

However, Katsuyama fails to specifically teach the feature of the first holding portion and the second holding portion being fixed to each other with a screw.
However, this is well known in the art as evidenced by Uchida.  Similar to the primary reference, Uchida discloses an operation panel held with a screw (same field of endeavor or reasonably pertinent to the problem).    
Uchida discloses the first holding portion and the second holding portion being fixed to each other with a screw (e.g. a screw is used to engage or hold a first panel with a second panel.  This is used to fix the panels together.  Using a screw to affix the different portions would allow for an easy to unlock configuration, which is disclosed in ¶ [212] and [213].).

[0210] [l1: Screw-Held Structure] 
[0211] FIG. 32 is a schematic diagram (first variation) illustrating the fixing structure between the panels in operation panel device 1 according to the embodiment of the present invention. In the configuration example in FIG. 32, similarly to operation panel device 1 illustrated in FIG. 4, second panel 200 is disposed above (closer to the user), and first panel 100 is disposed below (closer to image forming apparatus MFP). 
[0212] In the configuration example in FIG. 32(A), a through-hole 120 is made in the direction perpendicular to the display surface in part of first panel 100, and an engagement hole 220 that is opened to the side on which first panel 100 is located is made in second panel 200. As illustrated in FIG. 32(B), when operation panel device 1 is in the opened state, through-hole 120 of first panel 100 is aligned with engagement hole 220 of second panel 200 in the direction perpendicular to the display surface. That is, as illustrated in FIG. 32(B), a screw 410 pierces through-hole 120 and engagement hole 220 from a rear surface of first panel 100 on the side of image forming 
[0213] Thus, in the configuration illustrated in FIG. 32, the screw-held mechanism at the rear side of first panel 100 located below is adopted in the method for fixing the panels. An easy-to-unlock shape is adopted in the method for fixing the panels. 
[0214] That is, operation panel device 1 illustrated in FIG. 32 includes the fixing mechanism that fixes the state in which first panel 100 and second panel 200 do not overlap each other. The fixing mechanism is screw 410 that is a stopper piercing first panel 100 and second panel 200 from the side opposite to the display surface. 

Therefore, in view of Uchida, it would have been obvious to one of ordinary skill at the time the invention was made to have the feature of the first holding portion and the second holding portion being fixed to each other with a screw, incorporated in the device of Katsuyama, as modified by the features of Common Knowledge of MFP software keyboards, Takemoto and Kasatani, in order to affix two portions together with a screw to allow for an easy to unlock configuration, which makes it easier to separate affixed components (as stated in Uchida ¶ [213]).  

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Katsuyama, as modified by Common Knowledge of MFP software keyboards, Takemoto and Kasatani, as applied to claim 4 above, and further in view of Sawada ‘530 (US Pub 2017/0026530).

Re claim 6: The teachings of Katsuyama in view of Common Knowledge of MFP software keyboards, Takemoto and Kasatani are disclosed above.

a control substrate accommodated inside the outer casing frame and configured to control the image forming portion (e.g. it is inherent that the MFP contains a control mechanism, or a CPU, that is used to control the operations of the MFP.), 
wherein the IC holding member is provided with a recessed portion recessed from the second holding portion (e.g. the IC card holding unit is within a recessed portion of the unit that holds onto the holes in the base area (26), which is seen in figures 2 and 3, ¶ [40] and [41].), and

[0040] FIG. 3 is an enlarged perspective view illustrating an exemplary structure of the concave portion 14 for mounting an authentication device. The surface of the concave portion 14 for mounting an authentication device is nearly a horizontal authentication device placement surface as depicted in FIG. 16A. The surface of the concave portion 14 can be formed, for example, to have a smooth surface, and by adhering two kinds of double-sided tapes on the smooth surface, areas with two kinds of grains can be provided. More specifically, in the example depicted in FIG. 4, with two kinds of U-shaped double-sided tapes prepared, a larger size tape is adhered to form a first grain area (coarse grain area) 14a, a smaller size tape is adhered to the inside of the larger size tape to form a second grain area (fine grain area) 14b, and a non-grain area 14c is formed inside the second grain area 14b. The tapes having such shapes allow a worker to adhere the tapes without confusion. The reference numeral 15 depicted in FIG. 3 represents an opening formed on the back surface of the concave portion 14 for inserting a later-described USB cable. 
[0041] When an authentication device is to be mounted on the concave portion 14 for mounting an authentication device as depicted in FIG. 5A, the first grain area 14a, the second grain area 14b, and the non-grain area 14c are formed with the double-sided tapes as described above, and an authentication device 17 with a USB cable 16 disconnected is placed aligning with the 
 
wherein in the recessed portion, a cable electrically connecting the IC card reader and a main assembly of the image forming apparatus (e.g. the IC card reader has a cable connecting this device to the MFP, which allows for authentication.  ¶ [41] and [42] describe the arrangement of the cable with the authentication device being connected to the MFP.).  

[0041] When an authentication device is to be mounted on the concave portion 14 for mounting an authentication device as depicted in FIG. 5A, the first grain area 14a, the second grain area 14b, and the non-grain area 14c are formed with the double-sided tapes as described above, and an authentication device 17 with a USB cable 16 disconnected is placed aligning with the second grain area 14b. When the second grain area 14b is formed to match the contour of the authentication device 17, the authentication device 17 can be easily aligned with the mounting position. Thereafter, a detachable connector 18 of the USB cable 16 is connected, as depicted in FIGS. 6A and 6B, to a connector 
[0042] With the opening 15 thus provided, even when the externally mounted authentication device 17 to be arranged aligning with the placement surface is a wired type having a cable, as depicted in the figures, the connector and the cable can be, hidden inside the operating section. Thus, when the authentication device 17 is mounted as an option, the appearance of the apparatus as a whole is not ruined and the connector and the cable are not likely to be damaged.

However, Katsuyama fails to specifically teach the features of a cable electrically connecting the input device and a substrate provided inside the outer casing frame are accommodated.
However, this is well known in the art as evidenced by Sawada ‘530.  Similar to the primary reference, Sawada ‘530 discloses authentication using a IC card (same field of endeavor or reasonably pertinent to the problem).    
Sawada ‘530 discloses a cable electrically connecting the input device and a substrate provided inside the outer casing frame are accommodated (e.g. the invention discloses an input portion that is connected to the device’s processor through a cable, which is described in ¶ [64] and illustrated in figure 11.).


Therefore, in view of Sawada ‘530, it would have been obvious to one of ordinary skill at the time the invention was made to have the feature of a cable electrically connecting the input device and a substrate provided inside the outer casing frame are accommodated, incorporated in the device of Katsuyama, as modified by Common Knowledge of MFP software keyboards, Takemoto and Kasatani, in order to have a cable connected to an input portion that allows for different configurations of the input portion, which improves operability of the MFP without increasing size (as stated in Sawada ‘530 ¶ [67]).  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Inoue discloses a keypad used with an IC card reader.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAD S DICKERSON whose telephone number is (571)270-1351.  The examiner can normally be reached on Monday-Friday 10AM-6PM EST..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ghayour can be reached on 571-272-3021.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/CHAD DICKERSON/Primary Examiner, Art Unit 2672